DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Yoon does not teach a feedback loop in which the signal output from the first transmission circuit to the antenna is output only to a first part of the antenna and then reaches the second reception circuit only via a second part of the antenna.
However, it is noted that the rejections provided in the Non-Final Rejection submitted on June 18, 2021 do not depend upon Yoon alone for the feedback look of claim 1. 
In particular, Martikkala teaches the limitations, “at least one processor configured to: connect the first transmission circuit with the first feeding unit via the first switch circuit, connect the second reception circuit with the second feeding unit via the second switch circuit, transmit a signal to the one antenna via the first transmission circuit, receive the transmitted signal from the one antenna via the second reception circuit, and based on the received signal, determine a state of at least a part of a signal path comprising the first transmission circuit, the antenna, and the second reception circuit” as explained in the Non-Final Rejection of June 18, 2021.
Martikkala differs from the claimed invention because Martikkala utilizes two antennas for the feedback loop, while the claims require the use of two different parts of a single antenna.

In particular, Yoon explicitly teaches:
“an on-chip transceiver feedback loop for calibration may be realized through the switch. For example, the feedback loop may be realized if all the switches operate in OFF mode. In this scenario the signal from the TX may be fed to one of the antenna polarization ports and may arrive at the other antenna polarization port,” [0064].
	Therefore, while Yoon does not explain in detail the full feedback loop, the combination of Martikkala, Alpman and Yoon do teach all the elements of the feedback loop as claimed.
In addition, while the applicant argues that Yoon teaches that the RF signal reaches both the V-port and the H-port, instead of being only output to one port among the two ports, it is noted that independent claims 1, 14 and 19 are not so limited. 
While claim 1 does teach, “transmit a signal to the one antenna via the first transmission circuit, receive the transmitted signal from the one antenna via the second reception circuit,” the claim does not require that the transmitted signal is only received by the second reception circuit. In fact, independent claims 14 and 19 both use broader language, disclosing, “receive at least a part of the transmitted signal from the one antenna via the second reception circuit.” Therefore, it does not appear that the instant invention is actually limited to a feedback loop wherein the RF signal output from the transmitter must be output to only one port among the two ports, as the Applicant has argued.
Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Martikkala et al. (US 2010/0093282 A1) in view of Alpman (US 2020/00091608), further in view of Yoon et al. (US 2013/0072125 A1).
As to claim 1, Martikkala teaches a portable communication device (“portable terminals,” [0004]) comprising: 
an antenna (Ant1, Ant2, Fig. 4a-b); 
a first feeding unit (feed port of Ant1, Fig. 3) connected to a first part of the antenna (Ant1, Fig. 3); 
a second feeding unit (feed port of Ant 2, Fig. 3) connected to a second part of the antenna (Ant2, Fig. 3) that is different from the first part of the antenna;
a first communication circuit (TRXM1, Fig. 3, “first transceiver module,” [0029]) comprising a first transmission circuit (DLCH1, Fig. 3) and a first reception circuit (ULCH1, Fig. 3) (“each transceiver module can have… its own downlink signal processing chain, as well as an own uplink signal processing chain,” [0089]);
a second communication circuit (TRXM2, Fig. 3) comprising a second transmission circuit (DLCH2, Fig.3) and a second reception circuit (ULCH2, Fig. 3) (“each transceiver module can have… its own downlink signal processing chain, as well as an own uplink signal processing chain,” [0089]);

a second switch circuit (Cir2, SW5-8, Fig. 3) configured to connect the second feeding unit (DCE6, Fig. 3) with one of the second transmission circuit (DLCH2, Fig. 3) or the second reception circuit (ULCH2, Fig. 3); and 
at least one processor (BPU, Fig. 3) configured to:
connect the first transmission circuit (DLCH1, Fig. 3) with the first feeding unit (port of Ant1, Fig. 3) via the first switch circuit (Cir1, Fig. 3),
connect the second reception circuit (ULCH2, Fig. 3) with the second feeding unit (port of Ant2, Fig. 3) via the second switch circuit (Cir2, SW6, Fig. 3), 
transmit a signal to the antenna via the first transmission circuit (path DCE2, Fig. 3), receive the transmitted signal from the antenna via the second reception circuit (path DCE6, Fig. 3); and based on the received signal, determine a state of at least a part of a signal path comprising the first transmission circuit, the antenna, and the second reception circuit (“a second RF signal (“a second RF signal received via a second antenna connected to a reception chain of a second transceiver can be used for providing feedback information about a first RF signal transmitted from a first antenna connected to a transmission chain of a first transceiver via a closed antenna loop is shown in FIG. 3,” [0089]).
Martikkala does not explicitly teach the portable communication device comprising a printed circuit board; the antenna disposed on the printed circuit board.
Alpman teaches the portable communication device comprising a printed circuit board (10005, Fig. 100A); the antenna (10007, Fig. 100A) disposed on the printed circuit board.

Martikkala in view of Alpman does not teach the antenna is one antenna, the first feeding unit connected to a first part of the one antenna; the second feeding unit connected to a second part of the one antenna that is different from the first part of the one antenna, but is physically part of the same one antenna as the first part of the one antenna.
Yoon teaches one antenna (202, Fig. 2), the first feeding unit (224, Fig. 2) connected to a first part of the one antenna; the second feeding unit (226, Fig. 2) connected to a second part of the one antenna that is different from the first part of the one antenna, but is physically part of the same one antenna as the first part of the one antenna.
It would have been obvious to one of ordinary skill in the art to modify the device of Martikkala in view of Alpman by using a single antenna instead of the two antennas of Martikkala, wherein the first feeding unit is connected to a first part of the one antenna; the second feeding unit is connected to a second part of the one antenna that is different from the first part of the one antenna, but is physically part of the same one antenna as the first part of the one antenna, as taught by Yoon. In particular, Yoon teaches, “the feedback loop may be realized if all the switches operate in OFF mode. In this scenario the signal from the TX may be fed to one of the antenna polarization ports and may arrive at the other antenna polarization port,” [0064]). One of ordinary skill in the art would have been motivated to make the modification in order to provide polarization diversity, as taught by Yoon.
As to claim 2, Martikkala does not explicitly teach 

wherein the antenna is disposed on the first surface, and 
wherein the first communication circuit and the second communication circuit are disposed on the second surface.
Alpman teaches the printed circuit board comprises a first surface (bottom surface 10005, Fig. 100A) and a second surface (top surface of 10005, Fig. 100A) facing opposite to the first surface,
wherein the antenna (10007, Fig. 100A) is disposed on the first surface, and 
wherein the first communication circuit and the second communication circuit (10006, Fig. 100A) are disposed on the second surface (“RFIC die 10006 which provides feeding for the various antennas and antenna arrays….while one RFIC die 10006 is illustrated, those of ordinary skill in the art would recognize that more than one RFIC can be provided,” [1201]-[1202]).
It would have been obvious to one of ordinary skill in the art to modify the device of Martikkala by providing the antenna on the first surface of the printed circuit board, and the communication circuits on the second surface of the printed circuit board, as taught by Alpman. One of ordinary skill in the art would have been motivated to make the modification in order to minimize the length wiring needed between the communication circuits and the antenna.
As to claim 3, Martikkala does not teach another printed circuit board,
wherein the at least one processor is disposed on the other printed circuit board.
Alpman teaches another printed circuit board, wherein the at least one processor is disposed on the other printed circuit board (“baseband processor 110 may be implemented… soldered to a main circuit board,” [0645]).

As to claim 4, Martikkala teaches the at least one processor is further configured to perform calibration related to the signal path based on the determination (“the first signal measurement and adjustment block SMAB1 is specially adapted for performing a calibration based on a gain offset and/or phase mismatch measurement between the Tx baseband signal received from the common baseband processing unit and the RF signals received via antenna loop from transceiver module TRXM2,” [0093].
As to claim 5, Martikkala teaches the at least one processor is further configured to perform determination of the state, when at least a part of the received signal is attenuated by a designated degree or more in comparison to the transmitted signal (“the second transceiver module may additionally comprise at least one amplification and/or attenuator element for weighting the signal amplitude of the coupled in RF receive signal portion with an adjustable gain factor,” [0030]).
As to claim 6, Martikkala teaches the at least one processor is further configured to perform the determination of the state based on at least one of a magnitude difference, phase difference, or frequency difference between the transmitted signal and the received signal (“the first signal measurement and adjustment block SMAB1 is specially adapted for performing a calibration based on a gain offset and/or phase mismatch measurement between the Tx baseband signal received from the common baseband processing unit and the RF signals received via antenna loop from transceiver module TRXM2,” [0093].
As to claim 7, Martikkala in view of Alpman does not explicitly the first switch circuit comprises:
a first wiring configured to connect the first feeding unit and the first transmission circuit;
a second wiring configured to connect the first feeding unit and the first reception circuit;
a first switch configured to electrically connect or disconnect a ground and a point on the first wiring having a length of /4 from the first feeding unit; and
a second switch configured to electrically connect or disconnect the ground and a point on the second wiring having a length of /4 from the first feeding unit.
Yoon teaches the first switch circuit (200, Fig. 2) comprises:
a first wiring (212, Fig. 2) configured to connect the first feeding unit (224, Fig. 2) and the first transmission circuit (220, Fig. 2);
a second wiring (216, Fig. 2) configured to connect the first feeding unit (224, Fig. 2) and the first reception circuit (222, Fig. 2);
a first switch (204, Fig. 2) configured to electrically connect or disconnect a ground and a point on the first wiring (212, Fig. 2) having a length of /4 (“quarter wavelength transmission line,” [0045]) from the first feeding unit (224, Fig. 2); and
a second switch (210, Fig. 2) configured to electrically connect or disconnect the ground and a point on the second wiring (216, Fig. 2) having a length of /4 (“quarter wavelength transmission line 216,” [0047]) from the first feeding unit (224, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the switch of Martikkala in view of Alpman by providing a first wiring configured to connect the first feeding unit and the first transmission circuit; a second wiring configured to connect the first feeding unit and the first reception circuit; a first switch configured to electrically connect or disconnect a /4 from the first feeding unit; and a second switch configured to electrically connect or disconnect a ground and a point on the second wiring having a length of /4 from the first feeding unit, as taught by Yoon. One of ordinary skill in the art would have been motivated to make the modification in order to provide polarization diversity, as taught by Yoon.
As to claim 8, Martikkala in view of Alpman does not explicitly teach the at least one processor is further configured to:
electrically disconnect the first wiring and the ground via the first switch, and electrically connect the second wiring with the ground via the second switch to transfer the transmitted signal to the first feeding unit from the first transmission circuit.
Yoon teaches the at least one processor is further configured to:
electrically disconnect the first wiring (212, Fig. 2) and the ground via the first switch (206, Fig. 2), and electrically connect the second wiring (216, Fig. 2) with the ground via the second switch (210, Fig. 2) to transfer the transmitted signal to the first feeding unit from the first transmission circuit (“for antenna 202 to transmit in the vertical polarization mode, switches 204 and 206 are off and switches 208 and 210 are on, to shunt any horizontal and receiver signals to ground. Therefore, with the switches 204, 206, 208, 210 of switch 200 set is this position, signals from transmitter 220 flows through quarter wavelength transmission line 212 to the vertical port 224 of antenna 202 to transmit signals in the vertical polarization direction,” [0045]).
It would have been obvious to one of ordinary skill in the art to modify the at least one processor of Martikkala to be configured to electrically disconnect the first wiring and the ground via the first switch, and electrically connect the second wiring with the ground via the 
As to claim 9, Martikkala in view of Alpman does not explicitly teach the second switch circuit comprises:
a third wiring configured to connect the second feeding unit and the second transmission circuit;
a fourth wiring configured to connect the second feeding unit and the second reception circuit;
a third switch configured to electrically connect or disconnect a ground and a point on the third wiring having a length of /4 from the second feeding unit; and
a fourth switch configured to electrically connect or disconnect the ground and a point on the fourth wiring having a length of /4 from the second feeding unit.
Yoon teaches the second switch circuit comprises:
a third wiring (214, Fig. 2) configured to connect the second feeding unit (226, Fig. 2) and the second transmission circuit (220, Fig. 2);
a fourth wiring (218, Fig. 2) configured to connect the second feeding unit (226, Fig. 2) and the second reception circuit (222, Fig. 2);
a third switch (204, Figs. 2, 5) configured to electrically connect or disconnect a ground and a point on the third wiring (214, Figs. 2, 5) having a length of /4 from the second feeding unit (“quarter wavelength transmission line 214,” [0046]); and
/4 (“quarter wavelength transmission line 218,” [0048]) from the second feeding unit (226, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the second switch of Martikkala by providing a third wiring configured to connect the second feeding unit and the second transmission circuit; a fourth wiring configured to connect the second feeding unit and the second reception circuit; a third switch configured to electrically connect or disconnect a ground and a point on the third wiring having a length of /4 from the second feeding unit; and a fourth switch configured to electrically connect or disconnect a ground and a point on the fourth wiring having a length of /4 from the second feeding unit, as taught by Yoon. One of ordinary skill in the art would have been motivated to make the modification in order to provide polarization diversity, as taught by Yoon.
As to claim 10, Martikkala in view of Alpman does not explicitly teach the at least one processor is further configured to:
electrically connect the third wiring and the ground via the third switch, and electrically disconnect the fourth wiring and the ground via the fourth switch to transfer the received signal to the second reception circuit from the second feeding unit.
Yoon teaches the at least one processor is further configured to:
electrically connect the third wiring (214, Fig. 6) and the ground via the third switch (204, Fig. 6) , and electrically disconnect the fourth wiring (218, Fig. 6) and the ground via the fourth switch (210, Fig. 6) to transfer the received signal to the second reception circuit (222, Fig. 6) from the second feeding unit (226, Fig. 6).

As to claim 11, Martikkala does not explicitly teach wherein the first communication circuit is configured to support a horizontal polarization component of a signal transmitted or received via the antenna, and
wherein the second communication circuit is configured to support a vertical polarization component of signals transmitted or received via the antenna.
Alpman teaches the first communication circuit is configured to support a horizontal polarization component of a signal transmitted or received via the antenna, and
wherein the second communication circuit is configured to support a vertical polarization component of signals transmitted or received via the antenna (“There are significant propagation differences between vertical and horizontal polarization, and in addition, use of both polarizations can be used to provide spatial diversity. Given the expected applications of this technology to mobile devices, it will become important to provide for selectable polarization in the antennas,” [0011]).
It would have been obvious to one of ordinary skill in the art to modify the device Martikkala such that the first communication circuit is configured to support a horizontal polarization component of signals transmitted or received via the antenna, and wherein the 
As to claim 12, Martikkala does not teach the at least one  processor is further configured to transmit an RF signal of a frequency band designated to be used for 5G network communication to the antenna, via the first transmission circuit.
Alpman teaches the at least one processor is further configured to transmit an RF signal of a frequency band designated to be used for 5G network communication to the antenna, via the first transmission circuit (“5G wireless systems,” [0008]).
It would have been obvious to one of ordinary skill in the art to modify the device of Martikkala to transmit RF signals in a 5G network communication band, as taught by Alpman. One of ordinary skill in the art would have been motivated to make the modification in order to provide a higher speed communication system.
As to claim 13, Martikkala does not explicitly teach the frequency band is 6 GHz or higher.
Alpman teaches the at least one processor is configured to transmit an RF signal of a frequency band designated to be used for 5G network communication to the antenna, via the first transmission circuit (“60 GHz,” [0632])).
It would have been obvious to one of ordinary skill in the art to modify the device of Martikkala to transmit RF signals in a frequency band higher than 6GHz, as taught by Alpman. One of ordinary skill in the art would have been motivated to make the modification in order to provide a higher speed communication system.

As to claim 14, Martikkala teaches a portable communication device comprising: 
an antenna (Ant1, Ant2, Fig. 3); 
a first feeding unit (feed port of Ant1, Fig. 3) connected to a first part of the antenna (Ant1, Fig. 3); 
a second feeding unit (feed port of Ant 2, Fig. 3) connected to a second part of the antenna (Ant 2, Fig. 3) that is different from the first part of the antenna;
a first communication circuit (TRXM1, Fig. 3) comprising a first transmission circuit (DLCH1, Fig. 1) and a first reception circuit (ULCH1, Fig. 3);
a second communication circuit (TRXM2, Fig. 3) comprising a second transmission circuit (DLCH2, Fig. 3) and a second reception circuit (ULCH2, Fig. 3);
a first switch circuit (Cir1, SW1-4, Fig. 3) configured to selectively connect the first feeding unit with one of the first transmission circuit (DLCH1, Fig. 3) or the first reception circuit;
a second switch circuit (Cir2, SW5-8, Fig. 3) configured to selectively connect the second feeding unit with one of the second transmission circuit or the second reception circuit (ULCH2, Fig. 3); and 
at least one processor configured to:
connect the first transmission circuit (DLCH1, Fig. 3) with the first feeding unit via the first switch circuit (forming path DCE2, Fig. 3);
connect the second reception circuit (ULCH2, Fig. 3) with the second feeding unit via the second circuit (forming path DCE6, Fig. 3);
transmit a signal to the antenna via the first transmission circuit (DCE2, Fig. 3); 

based on at least a part of the transmitted signal, perform calibration related to a signal path comprising the at least one processor (BPU, Fig. 4A), the first transmission circuit (TRXM2, Fig. 4A), the antenna (Ant2, Ant1, Fig. 4A), and the second reception circuit (TRXM1, Fig. 4A) (“the first signal measurement and adjustment block SMAB1 is specially adapted for performing a calibration based on a gain offset and/or phase mismatch measurement between the Tx baseband signal received from the common baseband processing unit and the RF signals received via antenna loop from transceiver module TRXM2,” [0093].
Martikkala does not explicitly teach the portable communication device comprising a printed circuit board; the antenna disposed on the printed circuit board.
Alpman teaches the portable communication device comprising a printed circuit board (10005, Fig. 100A); the antenna (10007, Fig. 1000A) disposed on the printed circuit board.
It would have been obvious to one of ordinary skill in the art to modify the device of Martikkala by providing the antenna on a printed circuit board, as taught by Alpman. One of ordinary skill in the art would have been motivated to make the modification in order to provide a means for connecting the antenna to the communication circuits, as is taught by Alpman.
Martikkala in view of Alpman does not teach the antenna is one antenna, the first feeding unit connected to a first part of the one antenna; the second feeding unit connected to a second part of the one antenna that is different from the first part of the one antenna, but is physically part of the same one antenna as the first part of the one antenna.
Yoon teaches one antenna (202, Fig. 2), the first feeding unit (224, Fig. 2) connected to a first part of the one antenna; the second feeding unit (226, Fig. 2) connected to a second part of 
It would have been obvious to one of ordinary skill in the art to modify the device of Martikkala in view of Alpman by using a single antenna instead of the two antennas of Martikkala, wherein the first feeding unit is connected to a first part of the one antenna; the second feeding unit is connected to a second part of the one antenna that is different from the first part of the one antenna, but is physically part of the same one antenna as the first part of the one antenna, as taught by Yoon. In particular, Yoon teaches, “the feedback loop may be realized if all the switches operate in OFF mode. In this scenario the signal from the TX may be fed to one of the antenna polarization ports and may arrive at the other antenna polarization port,” [0064]). One of ordinary skill in the art would have been motivated to make the modification in order to provide polarization diversity, as taught by Yoon.
As to claim 15, Martikkala in view of Alpman does not explicitly teach the first switch circuit comprises:
a first wiring configured to connect the first feeding unit and the first transmission circuit;
a second wiring configured to connect the first feeding unit and the first reception circuit;
a first switch configured to electrically connect or disconnect a ground and a point on the first wiring having a length of /4 from the first feeding unit; and
a second switch configured to electrically connect or disconnect the ground and a point on the second wiring having a length of /4 from the first feeding unit.
Yoon teaches the first switch circuit (200, Fig. 2) comprises:
a first wiring (212, Fig. 2) configured to connect the first feeding unit (224, Fig. 2) and the first transmission circuit (220, Fig. 2);

a first switch (204, Fig. 2) configured to electrically connect or disconnect a ground and a point on the first wiring (212, Fig. 2) having a length of /4 (“quarter wavelength transmission line,” [0045]) from the first feeding unit (224, Fig. 2); and
a second switch (210, Fig. 2) configured to electrically connect or disconnect the ground and a point on the second wiring (216, Fig. 2) having a length of /4 (“quarter wavelength transmission line 216,” [0047]) from the first feeding unit (224, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the switch of Martikkala in view of Alpman by providing a first wiring configured to connect the first feeding unit and the first transmission circuit; a second wiring configured to connect the first feeding unit and the first reception circuit; a first switch configured to electrically connect or disconnect a ground and a point on the first wiring having a length of /4 from the first feeding unit; and a second switch configured to electrically connect or disconnect a ground and a point on the second wiring having a length of /4 from the first feeding unit, as taught by Yoon. One of ordinary skill in the art would have been motivated to make the modification in order to provide polarization diversity, as taught by Yoon.
As to claim 16, Martikkala in view of Alpman does not explicitly teach the at least one processor is further configured to:
electrically disconnect the first wiring and the ground via the first switch, and electrically connect the second wiring with the ground via the second switch to transfer the transmitted signal to the first feeding unit from the first transmission circuit.
Yoon teaches the at least one processor is further configured to:

It would have been obvious to one of ordinary skill in the art to modify the at least one processor of Martikkala to be configured to electrically disconnect the first wiring and the ground via the first switch, and electrically connect the second wiring with the ground via the second switch to transfer the transmitted signal to the first feeding unit from the first transmission circuit, as taught by Yoon. One of ordinary skill in the art would have been motivated to make the modification in order to provide polarization diversity as taught by Yoon.
As to claim 17, Martikkala in view of Alpman does not explicitly teach the second switch circuit comprises:
a third wiring configured to connect the second feeding unit and the second transmission circuit;
a fourth wiring configured to connect the second feeding unit and the second reception circuit;
a third switch configured to electrically connect or disconnect a ground and a point on the third wiring having a length of /4 from the second feeding unit; and
/4 from the second feeding unit.
Yoon teaches the second switch circuit comprises:
a third wiring (214, Fig. 2) configured to connect the second feeding unit (226, Fig. 2) and the second transmission circuit (220, Fig. 2);
a fourth wiring (218, Fig. 2) configured to connect the second feeding unit (226, Fig. 2) and the second reception circuit (222, Fig. 2);
a third switch (204, Figs. 2, 5) configured to electrically connect or disconnect a ground and a point on the third wiring (214, Figs. 2, 5) having a length of /4 from the second feeding unit (“quarter wavelength transmission line 214,” [0046]); and
a fourth switch (210, Fig. 2) configured to electrically connect or disconnect the ground and a point on the fourth wiring (218, Fig. 2) having a length of /4 (“quarter wavelength transmission line 218,” [0048]) from the second feeding unit (226, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the second switch of Martikkala by providing a third wiring configured to connect the second feeding unit and the second transmission circuit; a fourth wiring configured to connect the second feeding unit and the second reception circuit; a third switch configured to electrically connect or disconnect a ground and a point on the third wiring having a length of /4 from the second feeding unit; and a fourth switch configured to electrically connect or disconnect a ground and a point on the fourth wiring having a length of /4 from the second feeding unit, as taught by Yoon. One of ordinary skill in the art would have been motivated to make the modification in order to provide polarization diversity, as taught by Yoon.
As to claim 18, Martikkala in view of Alpman does not explicitly teach the at least one processor is further configured to:
electrically connect the third wiring and the ground via the third switch, and electrically disconnect the fourth wiring and the ground via the fourth switch to transfer the received signal to the second reception circuit from the second feeding unit.
Yoon teaches the at least one processor is further configured to:
electrically connect the third wiring (214, Fig. 6) and the ground via the third switch (204, Fig. 6) , and electrically disconnect the fourth wiring (218, Fig. 6) and the ground via the fourth switch (210, Fig. 6) to transfer the received signal to the second reception circuit (222, Fig. 6) from the second feeding unit (226, Fig. 6).
It would have been obvious to one of ordinary skill in the art to modify the device of Martikkala in view of Alpman such that at least one processor is further configured to: electrically connect the third wiring and the ground via the third switch, and electrically disconnect the fourth wiring and the ground via the fourth switch to transfer the received signal to the second reception circuit from the second feeding unit, as taught by Yoon. One of ordinary skill in the art would have been motivated to make the modification in order to provider polarization diversity, as taught by Yoon.

As to claim 19, Martikkala teaches a portable communication device comprising: 
an antenna array (Antenna elements, Fig. 8B) comprising a plurality of antennas;
a first communication circuit (TRXM1, Fig. 3 and 8B) comprising a first transmission circuit (DLCH1, Fig. 3) and a first reception circuit (ULCH1, Fig. 3);

a first feeding unit (feed port of Ant 1, Fig. 3) connected to a first part of one antenna (Ant1, Fig. 3) among the plurality of antennas (antenna elements, Fig. 8B);
a second feeding unit (feed port of Ant 2, Fig. 3) connected to a second part of the one antenna (Ant2, Fig. 3) that is different from the first part of the one antenna;
a first switch circuit (cir1, SW1-4, Fig. 3) configured to selectively connect the first feeding unit with one of the first transmission circuit (DLCH1, Fig. 3) or the first reception circuit (ULCH1, Fig. 3);
a second switch circuit (Cir2, SW5-8, Fig. 3) configured to selectively connect the second feeding unit with one of the second transmission circuit (DLCH2, Fig. 3) or the second reception circuit (ULCH2, Fig. 3); and 
at least one processor (BPU, Fig. 3), configured to:
connect the first transmission circuit (DLCH1, Fig. 3) with the first feeding unit via the first switch circuit (forming path DCE2, Fig. 3), 
connect the second reception circuit (ULCH2, Fig. 3) with the second feeding unit via the second switch circuit (forming patch DCE6, Fig. 3),
transmit a signal to the antenna via the first transmission circuit (path DCE2, Fig. 3);
receive at least a part of the transmitted signal from the antenna via the second reception circuit (path DCE6, Fig. 3), and 

Martikkala does not explicitly teach:
a first printed circuit board; 
a second printed circuit board;
the antenna array disposed on a first surface of the first printed circuit board, and
the first communication circuit disposed on a second surface of the first printed circuit board;
the second communication circuit disposed on the second surface of the first printed circuit board;
the at least one processor disposed on the second printed circuit board
	Alpman teaches a first printed circuit board (10005, Fig. 100A); 
a second printed circuit board;
the antenna array (10007, Fig 100A) disposed on a first surface of the first printed circuit board (10005, Fig. 100A), and
the first communication circuit (10006, Fig. 100A) disposed on a second surface of the first printed circuit board (“RFIC die 10006 which provides feeding for the various antennas and antenna arrays,” [1201]);

the at least one processor disposed on the second printed circuit board (“baseband processor 110 may be implemented… soldered to a main circuit board,” [0645]).
It would have been obvious to one of ordinary skill in the art to modify the device of Martikkala by providing the antenna on the first surface of the printed circuit board, and the communication circuits on the second surface of the printed circuit board, as taught by Alpman. One of ordinary skill in the art would have been motivated to make the modification in order to minimize the length wiring needed between the communication circuits and the antenna. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the device of Martikkala by providing the at least one processor on another printed circuit board, as taught by Alpman. One of ordinary skill in the art would have been motivated to make the modification in order to provide sufficient distance between the at least one processor and the antenna.
Martikkala in view of Alpman does not teach the antenna is one antenna, the first feeding unit connected to a first part of the one antenna; the second feeding unit connected to a second part of the one antenna that is different from the first part of the one antenna, but is physically part of the same one antenna as the first part of the one antenna.
Yoon teaches one antenna (202, Fig. 2), the first feeding unit (224, Fig. 2) connected to a first part of the one antenna; the second feeding unit (226, Fig. 2) connected to a second part of the one antenna that is different from the first part of the one antenna, but is physically part of the same one antenna as the first part of the one antenna.

As to claim 20, Martikkala in view of Alpman does not explicitly the first switch circuit comprises:
a first wiring configured to connect the first feeding unit and the first transmission circuit;
a second wiring configured to connect the first feeding unit and the first reception circuit;
a first switch configured to electrically connect or disconnect a ground and a point on the first wiring having a length of /4 from the first feeding unit; and
a second switch configured to electrically connect or disconnect the ground and a point on the second wiring having a length of /4 from the first feeding unit.
Yoon teaches the first switch circuit (200, Fig. 2) comprises:
a first wiring (212, Fig. 2) configured to connect the first feeding unit (224, Fig. 2) and the first transmission circuit (220, Fig. 2);
a second wiring (216, Fig. 2) configured to connect the first feeding unit (224, Fig. 2) and the first reception circuit (222, Fig. 2);
/4 (“quarter wavelength transmission line,” [0045]) from the first feeding unit (224, Fig. 2); and
a second switch (210, Fig. 2) configured to electrically connect or disconnect the ground and a point on the second wiring (216, Fig. 2) having a length of /4 (“quarter wavelength transmission line 216,” [0047]) from the first feeding unit (224, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the switch of Martikkala in view of Alpman by providing a first wiring configured to connect the first feeding unit and the first transmission circuit; a second wiring configured to connect the first feeding unit and the first reception circuit; a first switch configured to electrically connect or disconnect a ground and a point on the first wiring having a length of /4 from the first feeding unit; and a second switch configured to electrically connect or disconnect a ground and a point on the second wiring having a length of /4 from the first feeding unit, as taught by Yoon. One of ordinary skill in the art would have been motivated to make the modification in order to provide polarization diversity, as taught by Yoon.
As to claim 21, Martikkala in view of Alpman does not explicitly teach the at least one processor is further configured to:
electrically disconnect the first wiring and the ground via the first switch, and electrically connect the second wiring with the ground via the second switch to transfer the transmitted signal to the first feeding unit from the first transmission circuit.
Yoon teaches the at least one processor is further configured to:
electrically disconnect the first wiring (212, Fig. 2) and the ground via the first switch (206, Fig. 2), and electrically connect the second wiring (216, Fig. 2) with the ground via the 
It would have been obvious to one of ordinary skill in the art to modify the at least one processor of Martikkala to be configured to electrically disconnect the first wiring and the ground via the first switch, and electrically connect the second wiring with the ground via the second switch to transfer the transmitted signal to the first feeding unit from the first transmission circuit, as taught by Yoon. One of ordinary skill in the art would have been motivated to make the modification in order to provide polarization diversity as taught by Yoon.
As to claim 22, Martikkala in view of Alpman does not explicitly teach the second switch circuit comprises:
a third wiring configured to connect the second feeding unit and the second transmission circuit;
a fourth wiring configured to connect the second feeding unit and the second reception circuit;
a third switch configured to electrically connect or disconnect a ground and a point on the third wiring having a length of /4 from the second feeding unit; and
a fourth switch configured to electrically connect or disconnect the ground and a point on the fourth wiring having a length of /4 from the second feeding unit.

a third wiring (214, Fig. 2) configured to connect the second feeding unit (226, Fig. 2) and the second transmission circuit (220, Fig. 2);
a fourth wiring (218, Fig. 2) configured to connect the second feeding unit (226, Fig. 2) and the second reception circuit (222, Fig. 2);
a third switch (204, Figs. 2, 5) configured to electrically connect or disconnect a ground and a point on the third wiring (214, Figs. 2, 5) having a length of /4 from the second feeding unit (“quarter wavelength transmission line 214,” [0046]); and
a fourth switch (210, Fig. 2) configured to electrically connect or disconnect the ground and a point on the fourth wiring (218, Fig. 2) having a length of /4 (“quarter wavelength transmission line 218,” [0048]) from the second feeding unit (226, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the second switch of Martikkala by providing a third wiring configured to connect the second feeding unit and the second transmission circuit; a fourth wiring configured to connect the second feeding unit and the second reception circuit; a third switch configured to electrically connect or disconnect a ground and a point on the third wiring having a length of /4 from the second feeding unit; and a fourth switch configured to electrically connect or disconnect a ground and a point on the fourth wiring having a length of /4 from the second feeding unit, as taught by Yoon. One of ordinary skill in the art would have been motivated to make the modification in order to provide polarization diversity, as taught by Yoon.
As to claim 23, Martikkala in view of Alpman does not explicitly teach the at least one processor is further configured to:

Yoon teaches the at least one processor is further configured to:
electrically connect the third wiring (214, Fig. 6) and the ground via the third switch (204, Fig. 6) , and electrically disconnect the fourth wiring (218, Fig. 6) and the ground via the fourth switch (210, Fig. 6) to transfer the received signal to the second reception circuit (222, Fig. 6) from the second feeding unit (226, Fig. 6).
It would have been obvious to one of ordinary skill in the art to modify the device of Martikkala in view of Alpman such that at least one processor is further configured to: electrically connect the third wiring and the ground via the third switch, and electrically disconnect the fourth wiring and the ground via the fourth switch to transfer the received signal to the second reception circuit from the second feeding unit, as taught by Yoon. One of ordinary skill in the art would have been motivated to make the modification in order to provider polarization diversity, as taught by Yoon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845